In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Brucia, J.), dated September 14, 1989, which granted the plaintiffs’ motion to increase the ad damnum clause of the complaint from $15,000 to $500,000.
Ordered that the order is modified by deleting therefrom the provision permitting the amendment of the demand for damages under the second cause of action from $2,000 to $100,000, and denying that branch of the motion; as so modified, the order is affirmed, without costs or disbursements.
We find that the plaintiffs sufficiently established their entitlement to an amendment of the ad damnum clause providing for a recovery by the plaintiffs of damages up to the amount of $400,000 for the personal injuries sustained by the plaintiff Ralph Luciere (cf., Dolan v Garden City Union Free School Dist., 113 AD2d 781; see also, Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18).
However, the plaintiffs failed to submit any documentation supporting an increase in the ad damnum clause for Lois Luciere’s derivative claims. Hence, the amendment with respect thereto was improper. Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.